Citation Nr: 1611178	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  99-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides and/or as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for an asbestos-related pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1966 to August 1969, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1996 and September 2010 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs.  

The March 1996 decision denied service connection for asbestosis; to better comport with the evidence of record and the Veteran's allegations, the issue has been recharacterized to include all asbestos-related lung diseases.  This issue was previously adjudicated by the Board on several occasions.  In February 2006, the Board denied the claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in February 2008 vacated the denial and remanded the matter for further consideration.  The Board subsequently remanded the matter for additional development in May 2008 and April 2012.

In September 2010, the RO reopened and then denied a claim of service connection for peripheral neuropathy.  In April 2012, the Board confirmed the reopening of the previously denied claim of service connection and remanded the reopened claim on the merits for further development.

The Veteran testified at a July 2003 hearing held before a Veterans Law Judge (VLJ) via videoconference from the RO; a transcript of the hearing is associated with the claims file.  The hearing included asbestosis.  In January 2016, the Board informed the Veteran that the VLJ who had presided over the hearing was no longer employed by the Board, and hence could not participate in the adjudication of the claim as required.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  He was therefore offered an opportunity for a new hearing, but declined in a January 2016 reply.  The Veteran has not requested any Board hearing with regard to neuropathy.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for an asbestos-related disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no valid diagnosis of peripheral neuropathy of any extremity at any point during the appeal.


CONCLUSION OF LAW

The criteria for service connection of peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted; the examiners have made all required clinical findings and have conducted necessary testing.  Additionally, medical opinions have bene rendered where appropriate, with rationales based in cited medical knowledge and the evidence of record.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are among the listed conditions, with a presumptive period of one year following separation from service.

A second presumption of service connection is also potentially applicable here, as the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Early onset peripheral neuropathy is a listed presumptive condition for herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  The condition must have first manifested to a compensable degree within one year of the last exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alternatively contends that his complaints of peripheral neuropathies are related to exposure to herbicides in service, or are secondary to his service-connected diabetes mellitus.

The record reflects consistent complaints of neurological symptoms of the extremities, particularly of the legs and feet, since 2005, well after service and the most recent herbicide exposure.  The Board notes that although a neuropathy issue was adjudicated in 1996, that claim was not based on reports of symptomatology, but instead on the addition of a form of neuropathy to the list of presumptive conditions for herbicide-exposed Veterans.

However, repeated medical investigation of the Veteran's complaints fails to establish any diagnosis of peripheral neuropathy.  While doctors have stated that the Veteran subjectively reports signs and symptoms consistent with such, the objective evidence of record clearly and unequivocally establishes that no such diagnosis is warranted.  Doctors have addressed this apparent conflict, stating that current medical science requires a diagnosis of peripheral neuropathy by objective EMG, and noting that the Veteran's complaints are inconsistent with any known nerve distribution.  The most recent examiner also noted that given the severity of the Veteran's diabetes, and the absence of complications like nephropathy and retinopathy, the development of any diabetic neuropathy symptoms are statistically highly unlikely.

The Board recognizes that the Veteran has competently and credibly reported that he has been diagnosed with peripheral neuropathy in the past, including by VA doctors.  He can report what medical professionals state to him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Records corroborate his accounts.  Unfortunately, as examiners make clear, such diagnoses are not valid, as the required objective testing is against a positive finding.  In some instances doctors have noted this, and have recorded provisional or preliminary diagnoses pending testing, or have stated only that complaints are consistent with neuropathy without actually diagnosing that condition formally.  Therefore, the Veteran's statements, and the medical entries they are based on, are given little probative weight.

Accordingly, in the absence of a current peripheral neuropathy disability, service connection cannot be awarded.

To be clear, this is not a finding that the Veteran is not experiencing neurological symptoms.  Doctors have noted the presence of additional conditions which may manifest as such, to include low back disc disease with radiculopathy, mild carpal tunnel syndrome, or intermittent nerve compressions in the upper extremities.  None of these primary conditions are service-connected, however, or alleged to be, and consideration of the Veteran's claims and allegations does not reasonably encompass such conditions.  The Board's decision here is limited to adjudication of peripheral neuropathy as a disease of the nervous system or a manifestation of service-connected diabetes.  

ORDER

Service connection for peripheral neuropathy is denied.


REMAND

With regard to the Veteran's claim of service connection for an asbestos-related pulmonary disability, further remand is required due to the failure of the AOJ to comply with prior Board remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It is clear that the Veteran does have some form of respiratory dysfunction.  The cause of such is not entirely clear, however.  The evidence of record includes both positive and negative findings regarding the involvement of asbestos, exposure to which has been established as likely both during service and following service.

In light of the conflicting evidence, the Board required provision of an examination by a pulmonologist, a doctor specializing in diseases of the lungs, to secure the most authoritative opinion possible.  Unfortunately, the AOJ has failed to provide such.  One opinion was given by a physician's assistant, and the other by a "preventive medicine" specialist.  Neither examiner noted any special qualifications or experience with lung disorders or asbestos-related diseases, and so the Board cannot even find substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

While the Board regrets the further delay, another remand is required to obtain the necessary medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Respiratory (Obstructive, Restrictive, and Interstitial) examination with a pulmonologist or another examiner who can demonstrate specialized knowledge or experience in the area of pulmonary or asbestos-related disease.  The qualifications of the examiner must be clearly stated in the examination report.

The claims folder must be reviewed in conjunction with the examination.  The examiner must obtain a history from the Veteran regarding his exposure to asbestos, both in service as a combat engineer working with heavy equipment, to include mechanics duties (e.g., working with brake pads) and after service, with an 18 year history in maintenance work at a paper company.  The examiner must also identify all current disabilities of the lungs; any necessary testing, to include imaging or PFTs, must be conducted in support of such.  The examiner must opine as to whether any diagnosed condition is at least as likely as not caused or aggravated by military service.  The role of established asbestos exposure on active duty must be discussed.

Review of the entire file is required; however, attention is invited to the March 1994 finding by Dr. LMM of "pulmonary asbestosis" and the March 2000 VA examination finding of "mild restrictive pulmonary disease, possibly related to asbestos exposure".  These records must be specifically discussed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


